OPINION — AG — ** COUNTY ASSESSOR — FIRE PROTECTION DISTRICT — ASSESSMENT ** FIRE PROTECTION DISTRICTS 'MUST' CONTRIBUTE THEIR PRO RATA SHARE OF THE COST OF ANY COMPREHENSIVE PROGRAM OF REVALUATION OF PROPERTY UNDERTAKEN BY THE COUNTY ASSESSOR BY AUTHORITY OF 68 O.S. 2481.1 [68-2481.1] — 68 O.S. 2481.11 [68-2481.11] (COUNTIES, REVENUE AND TAXATION, PROPERTY TAX, AD VALOREM TAXATION, MILL LEVY) ** NOTE: IN LIGHT OF THE OKLAHOMA SUPREME COURT'S DECISION IN 'PUBLIC SERVICE COMPANY OF OKLAHOMA VS. NORTHWEST ROGERS COUNTY FIRE PROTECTION DISTRICT' 54 O.B.A.J. 2636 (1983), WE CONCLUDE THAT FIRE PROTECTION DISTRICTS MAY 'NOT' BE DEEMED TO BE THE RECIPIENTS OF " TAX PROCEEDS " WITHIN THE MEANING OF 68 O.S. 2431.4 [68-2431.4], AS THE MILLAGE ASSESSMENTS RECEIVED BY SUCH DISTRICTS ARE " SPECIAL ASSESSMENT PROCEEDS " RATHER THAN " TAX PROCEEDS ". THEREFORE OPINION NO. 83-094 IS WITHDRAWN (JULY 20, 1983) (JAMES B. FRANKS MICHAEL TURPEN)